DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-8 of the remarks filed 04/21/2022, with respect to the rejection of claims 1, 4-5 and 9 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant asserts 
“…that the Examiner has misconstrued the teachings of Gove. Applicant respectfully submits that Gove does not teach “controlling the zoom magnification setting comes after discovery of location tags on a person (i.e., successfully identifying information)” as relied upon by the Examiner. Specifically, ¶0106 of Gove states … Parsing the 200-word first sentence in ¶0106 of Gove into something more manageable, it becomes clear the Examiner’s reliance is misplaced…Notably, Gove teaches the function of zooming in or out as separate from the functions of position based on discovery of location tags on a person or identifying persons in field of view. Hence, it becomes clear that Gove does not teach “controlling the zoom magnification setting comes after discovery of location tags on a person (i.e., successfully identifying identification information)” as asserted by the Examiner.
Accordingly, Gove does not make up for the deficiencies in Dumm et al. When the teachings of Gove are properly construed, such teachings do not make up for the failings in Dumm et al. The Examiner has not set forth a proper basis for the rejection under 35 USC § 103, and thus the rejection of claims 1 and 9 must be withdrawn. Claims 4 and 5 each depend from claim 1, and the rejection must similarly be withdrawn.”

This is not persuasive. The office action, mailed on March 03, 2022 explicitly states that ¶0106 of Dumm et al. teaches “controlling the zoom magnification setting comes after discovery of location tags on a person (i.e., successfully identifying information)”. The examiner maintains this assertion based on the following interpretation. 
Paragraph 0106 of Dumm et al. discloses the operation of an Automatic Pose/Shot Expert System operative to define or be controlled by position/photo pose rules. These rules appear to be in response to the user. For example, the System is operative to center photo on the user (e.g., using detection of IR LED and/or hand gestures, discovery of location of tags on a person and/or of a landing pad, and/or determination of the position to an owner as he/she speaks, etc.). Next, the System is operative to zoom in or out (e.g., move until all adjacent members are in FOV) as the MCD may create visual information (e.g., pictures or video) with the proper position and border depending on the scene content. That is to say, the act of zooming in or out to make sure all “adjacent” members are in the FOV relies on the discovery of the user and/or other adjacent persons to the user. It was previously mentioned, that discovery of location of tags on a person is a method used by the Dumm et al. invention to find the location of a person. It is noted, however, that a person skilled in the art may interpret this to simply mean the System discovers a group of adjacent persons and zooms in or out according to said discovery, however, ¶0164 provides support for utilizing location tags to identify co-located objects (i.e., adjacent persons) that are possible candidates for photography. The rejection of claims 1, 4-5 and 9 are maintained at least for these reasons.
Applicant’s arguments, see page 8 of the remarks filed 04/21/2022, with respect to the rejection of claims 2-3 and 6-8 under 35 U.S.C. 103 have been fully considered but they are not persuasive for similar reasons presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425